IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NO. WR-68,348-03


                       EX PARTE JUAN LIZCANO, Applicant



         ON APPLICATION FOR WRIT OF HABEAS CORPUS IN
     CAUSE NO. W05-59563-S IN THE 282ND JUDICIAL DISTRICT COURT
                           DALLAS COUNTY



       Per curiam. Y EARY, J., filed a dissenting opinion, in which K ELLER, P. J.,
joined.

                                      OPINION

       This is a subsequent application for a writ of habeas corpus in a capital case that

Applicant filed pursuant to Article 11.071, Section 5 of the Texas Code of Criminal

Procedure. Applicant alleged in this application that he is intellectually disabled and

ineligible for the death penalty under the United States Supreme Court’s holding in Atkins

v. Virginia, 536 U.S. 304 (2002). We denied relief on this application in 2015. Ex parte

Lizcano, No. WR-68,348-03 (Tex. Crim. App. April 15, 2015)(not designated for

publication).
                                                                                LIZCANO--2

       In 2017, the United States Supreme Court concluded that some of the standards in

our caselaw did not comport with the Eighth Amendment’s requirements regarding an

intellectual disability determination. Moore v. Texas, 137 S. Ct. 1039 (2017). On June 6,

2018, we exercised our authority to reconsider this case on our own initiative. We

remanded this case to the convicting court “to consider all of the evidence in light of the

Moore v. Texas opinion” and “make findings of fact and conclusions of law regarding the

issue of intellectual disability[.]”

       After holding a hearing, the convicting court made findings of fact and conclusions

of law recommending that we grant relief on Applicant’s claim of intellectual disability.

Having reviewed the record in this case, we determine that the convicting court’s findings

and conclusions are supported by the record. Relief is granted on Applicant’s intellectual

disability claim. Accordingly, we reform Applicant’s sentence of death to a sentence of

life imprisonment without parole. All other relief is denied.

Delivered: September 16, 2020
Do not publish